The opinion of the Court was delivered by
Willard, C. J.
The defendant was attached as for contempt, for “attempting to bias the opinion and influence the decision” of certain jurors “who were charged with the hearing and decision of the case of the State vs. S. J. Blackwell, for retailing intoxicating liquors without license, by offering and giving to them intoxicating liquor, in the town of Darlington, during the trial of said case.” The rule to show cause appears to have been made without affidavits; This is a fatal objection. All parties charged, otherwise than by the oath of the grand jury, with offenses, other than contempts committed in the presence of the Court, are entitled to have the matters charged stated under oath, the penalties for false swearing being regarded as a safeguard to the liberties of the citizen.
There is, however, another objection that is substantial iu its character. The matters against the defendant are made an offense by the General Statutes, (725, § 11,) with a prescribed penalty. There being a formal remedy in the case, summary proceedings to punish, as for contempt, were inappropriate. Certainly no one can be punished twice for the same offense; and if the defendant should suffer penalties imposed at the discretion of the Court, as for contempt, and subsequently be indicted, it would happen that either the summary proceeding must be a bar to the indictment or the defendant must suffer accumulated penalties. In either case the object of the statute would be defeated. It would be defeated in the one case in the respect that it intended to substitute a certain and formal remedy for one deficient in form and the requisite safeguards. It *39would, in the other case, be defeated in the respect that it intended to subject the punishment imposed to a certain measure, while the punishment resulting from a judgment in contempt is not subject to such standard of measurement.
The cases in which attorneys have been stricken from the rolls for matters constituting in themselves an offense punishable by law stand on a different principle.
The attorney is stricken from the roll, in such cases, as a protection to the community against an untrustworthy officer of the Courts. The eases distinctly recognize this distinction, and the impropriety of imposing punishment, in proceedings of a summary character, where there is a formal remedy by indictment, as for an offense. — Stephens vs. Hill, 1 Mee. & W., 28; State vs. Holding, 1 McC., 379; Anon., 2 Halst., 162.
The judgment of the Circuit Court must be set aside' and the rule to show cause discharged.
Melver, A. J., and Haskell, A. J., concurred.